Case 1:19-cv-00181 Document1 Filed 03/14/19 Page 1 of 7 PagelID#: 1

Attachment A - Bivens Complaint form

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

 

 

 

 

 

 

 

 

Da Ohne e. ne Raddeu #61313 -O 3°]
(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)

or plaintiffs in this action)

y. CIVIL ACTIONNO. TR 7-- AAX R - Aol$ -Ob244

(Number to be assigned by Cou

rt
vr \alemen 1:1 9> 0v- 0018!

  

 

 

 

 

(Enter above the full name of the defendant
or defendants in this action)

 

 

bnvnmarsaranennttehtiennmrnomeinteneanctaenneat

 

 

 

 

Defendant(s).
COMPLAINT
I, Parties
A. Name ofPlaintif? Wp Plans EWE Cok be in
Inmate No.: P| (LK 63 -O°AT
Address: Covswe¢ d{ t NMC.

 

Pio. Prey 27/37 od \Wenth Tx, 76/27

 
Case 1:19-cv-00181 Document1 Filed 03/14/19 Page 2 of 7 PagelD #: 2

Additional Plaintiff(s) (provide the same information for each plaintiff as listed in
Item A above).

Name of Plaintiff: Dawthns. c TAY oo (Fo olole ww

 

 

Inmate No.: +t b IFb3 --O3'7]
Address: C CPS ¢_U 8 NMA €

   

dO. Pe

    

 

 

 

 

 

Name of Plaintiff:

Inmate No.:

Address:

Name of Defendant: ‘py SAE ees Leu
Position: k wee haw OC PR LOE (oma Cm

Place ofEmployment: A\lene ria > > S221 Sein Prhenent?

 

Additional Defendant(s) (provide the same information for each defendant as listed
in Item C above):

  

Name of Defendant: XS

Position: My ee x CD &
. “~
Place of Employment: Molzm ss oh VY dro ral (@ Ch wD

 

 

Name of Defendant:

 

Position:

 

Place of Employment:

 

 

 

 
Case 1:19-cv-00181 Document1 Filed 03/14/19 Page 3 of 7 PagelD #: 3

IL. Place of Present Confinement
Name of Prison/Institution: (\ CURSE Ll ( M. CG
A. Is this where the events concerning your complaint took place?

Yes No —

Ifyou answered “no,” where did the events occur? __( } | ol $NSO

‘Prise iM eC PRAAASS Pow ( Ve VA Gee

B. Is there a prisoner grievance procedure in this institution?
Yes a No —
Cc, Did you present the facts relating to your complaint in the prisoner grievance
procedure? Yes - No =

Ifyou answered “no,” explain why not: __\y¢ Ae A Neo AA wk Oba

 

If you answered “yes,” what was the result at level one, level two and level three
(attach grievances and responses):

 

 

It Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action or otherwise related to your imprisonments?

Yes No
B. If your answer to A is “yes,” describe the lawsuit in the space below. If there is more
than one lawsuit, describe the additional lawsuits on another piece of paper using the
same outline.

1, Parties to the previous lawsuit:

Plaintiff(s):

 

 

Defendant(s):

 
Case 1:19-cv-00181 Document1 Filed 03/14/19 Page 4 of 7 PagelD #: 4

2. Court (if federal court, name the district; if state court, name the county);

 

3, Docket Number:

 

 

4, Name of judge to whom case was assigned:
5. Disposition (for example: Was the case dismissed? Was it appealed? Is it still
pending?)

 

6. Approximate date of filing lawsuit:

 

7, Approximate date of disposition:

 

IV. Statement of Claim

State here, as briefly as possible, the facts of your case. Describe what each defendant did
to violate your constitutional rights. Include also the names of other persons involved, dates,
and places. Do not give any legal arguments or cite any cases or statutes. If you intend to
allege a number of related claims, number and set forth each claim in a separate paragraph.
(Use as much space as you need. Attach extra sheets of paper if necessary.)

OW b-F- 2a (# Mame PEAR ctu oh WMunate berell a

 
 

DYO. Hu we Cher A wll OK eh Lig Hei to heir Loi (Gee

Mckee! US bo tnrove OU fect WO dak she Cold)

Fil dive RL Gitte Cinal xt Morac bhat we ulewo
SS

Sitiine ak Dhe wWass Bithias, Aevers Loe

By Le VWouwles fk ine sy Wc (eu a n hep sel

tn c. fea bole we & ( n @ Wu Sep cata ol oO Uns th ‘ (tas cove
cea Lye. Clow he 6 \ el) Leal CE a o> boot dlnes . all ‘f int —-

é CueY 4: AL e. ee) LLow LAD Liege Limene wk a Lins iA ma obey rc

 
Case 1:19-cv-00181 Document1 Filed 03/14/19 Page 5 of 7 PagelD#: 5

V. Relief

State briefly and exactly what you want the Court to do for you. Make no legal arguments.
Cite no cases or statutes.

Pe Speck ull Me Ye Ee Bese’ aS Cu Pecans A alee Bera

Cu kA 0 pe (fe h tay L Ay Loan = | Addo Le x &

 

 

 

 

Signed this /f) day of Any ee ln 20 1.

Le Aure. WUE Cer le on
dt CIEES ~O% “I

Gua PUSS

‘Signature of Plaintiff or Plaintiffs

 

I declare under penalty of perjury that the foregoing is true and correct.

Executed on Wate IM [Oy Je LZ.

(Date)

 

 
“Case 1:19-cv-00181 Document1 Filed 03/14/19 Page 6 of 7 PagelD #: 6

U.S. Department of Justice
Federal Bureau of Prisons

Beckley Consolidated Legal Center

 

 

1600 Industrial Park Road, P.O. Box 1280
Beaver, West Virginia 25813

 

Daphne McFadden
Register No. 61863-037
CARSWELL FMC
P.O. BOX 27137
FORT WORTH, TX 76127

Re: Administrative Claim Number TRT-MXR-201 8-06244
Dear Ms. McFadden:

Your administrative claim filed with the Bureau of Prisons under the Federal Tort Claims Act, 28
U.S.C. § 2671, et seq., has been considered for administrative settlement. You claim government

_ liability in the amount of $25,000.00. Specifically, you allege you were sitting at a table in the Food
Service area when an inmate worker pulled a mat from underneath your table. Your table flipped up
throwing you in the air. You state you landed on the concrete floor injuring your left leg and arm and
your right hand.

An investigation into your claim failed to reveal that you suffered a compensable personal injury due
to the negligence of any Bureau of Prisons (BOP) employee. Upon investigation of this claim, it was
determined the table did flip over causing you to fall to the floor. However, you and another inmate
were sitting side-by-side at the table, at which time both of you simultaneously lifted your feet
thereby throwing the center of gravity off, causing it to overturn. The table did not overturn due to
an inmate pulling a rug from under the table. The Safety Manager inspected the table and observed
no abnormalities.

Furthermore, your medical records were reviewed and indicate you were transported to Health
Services and examined. No injuries were found. The investigation concluded there Is no evidence to
support your allegation that staff acted in a negligent manner.

Based on the above information, your claim is denied. If you are not satisfied with our determination
‘in this matter, you may file suit in the appropriate U.S. District Court not later than six months after
the date of this letter.

incerely,
atthew W. Mellady

Regional Counsel
Mid-Atlantic Region

 

 

 

 
Case 1:19-cv-00181 Document1 Filed 03/14/19 Page 7 of 7 PagelD #: 7

 

a
PS

sayels payun

Pas
GOR
z20
Lee
238
woe
Bao
Ome
sada
ca
Re
g
o

a
3
=¥
a
a
oO
oo
ong
s
a

So

o
Q
=
@
a
°
&
@
~
g

2

Ss
ce

Ss

a

Fe
— So
LO eo
es

oy
e

es

a

SATIS Paluig

27492 XL ‘YUSM LYOS

2eLez x09 ‘Od

HSMSUED JaIUNaD jeTIpapy jesspay,

Zedsgels#

vappejapy suydeq

oLeo-egelge

Tbh ye

|

A ig Me gt

iil

 

 
